Citation Nr: 0831054	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of non service-connected 
death pension benefits from January 1, 2007.

3.  Entitlement to service connection of the cause of the 
veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.C.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He died in March 2005.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (the RO).

Procedural history

In a September 2005 rating decision, entitlement to DIC under 
38 U.S.C. § 1318 and service connection for the cause of the 
veteran's death were denied.  
The appellant perfected an appeal of those denials.

In a November 2005 determination, the RO granted non service-
connected death pension benefits, effective April 1, 2005; 
and denied non service-connected death pension benefits 
effective from April 1, 2006 on the basis that her countable 
income exceeded the maximum annual pension rate for a 
surviving spouse.  The appellant filed a timely Notice of 
Disagreement (NOD).  In an August 2007 determination, the RO 
granted non service-connected death pension benefits 
effective April 1, 2006 and denied non service-connected 
death pension benefits effective from January 1, 2007.  The 
appellant did not express satisfaction with that decision.  
In August 2007, the RO issued a Statement of the Case (SOC), 
and the appellant perfected an appeal of the denial of her 
non service-connected death pension benefits effective from 
January 1, 2007 by filing a VA Form 9 in September 2007.

In May 2008, the appellant and her stepson testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

At the May 2008 hearing, the undersigned Veterans Law Judge 
agreed to hold the record open for 60 days for the appellant 
to submit additional evidence.  See 38 C.F.R. § 20.709 
(2007).  In July and August 2008, the Board received 
additional medical evidence and financial evidence.  The 
appellant waived initial agency of original jurisdiction 
(AOJ) consideration of such evidence.  See 38 C.F.R. 
§ 20.1304(c) (2007).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issue

The entitlement to service connection of the cause of the 
veteran's death under 
38 U.S.C. § 1310 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran was rated totally disabled due to service-
connected disabilities and disabilities for which 
compensation was being paid pursuant to 38 U.S.C.A. § 1151 
effective June 13, 1997.

2.  The veteran died in March 2005.  The veteran did not have 
a disability that was continuously rated totally disabling 
for a period of ten or more years immediately preceding his 
death.  He was not a former prisoner of war, and he died more 
than five years after his separation from service.

3.  The appellant's countable income, minus unreimbursed 
medical expenses, for 2007 exceeded the applicable maximum 
annual pension rate (MAPR) for 2007.

4.  The appellant's countable income, minus unreimbursed 
medical expenses, for 2008 does not exceed the MAPR for 2008.


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2007).

2.  The basic eligibility requirements for death pension 
benefits for the period from January 1, 2007 to December 31, 
2007 have not been established.  38 U.S.C.A. § 1543 (West 
2002); 38 C.F.R. §§ 3.23, 3.271-75 (2007).

3.  The basic eligibility requirements for death pension 
benefits for the period from January 1, 2008 have been 
established.  38 U.S.C.A. § 1543 (West 2002); 38 C.F.R. §§ 
3.23, 3.271-75 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is also seeking DIC benefits under 38 U.S.C. § 
1318.  The appellant is also seeking death pension benefits 
as a surviving spouse who does not have dependent children or 
housebound status for the period from January 1, 2007 to the 
present.  

As is explained elsewhere in this decision, the other issue 
on appeal - entitlement to service connection of the cause of 
the veteran's death under 38 U.S.C. § 1310 - is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

(i.) The § 1318 claim

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, the appellant's claim is being denied by 
the Board because the veteran did not have a disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  The claim is 
therefore being denied based on the law.  Whatever facts are 
necessary to adjudicate the claim are contained in the claims 
folder.  Thus, notice or assistance to the appellant with 
respect to this issue would be fruitless.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

(ii.)  The pension claim

The RO informed the appellant of VA's duty to assist her in 
the development of her claim in letters sent in May 2005 and 
March 2006, which were specifically intended to address the 
requirements of the VCAA.  

In the May 2005 VCAA letter, the appellant was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The appellant was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  In the March 2006 letter, the RO asked 
that the appellant to complete and submit a Medical Expense 
Report, VA Form 21-8416.

The RO informed the appellant that she should submit any 
evidence in her possession relevant to her claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the May 6, 2005 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio as to this issue.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the evidence of record includes information 
from the Social Security Administration (SSA) and income and 
expense information provided by the appellant, which will be 
described below.  The appellant has identified no additional 
relevant evidence.  The Board finds that all relevant 
evidence has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She has retained the services of a skilled 
representative who has presented written argument on her 
behalf.  The appellant and her stepson testified at a hearing 
held at the RO before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the three issues on appeal.

1.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

Pertinent law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  The current version clarifies and 
provides additional meanings of "entitled to receive," and 
the analysis of this case would not be different under prior 
version.  See 70 Fed. Reg. 72,220 (Dec. 2, 2005).

 In National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) the 
United Sates Court of Appeals for the Federal Circuit held 
that VA could properly construe the "entitled to receive" 
language of 38 U.S.C. § 1318 to bar the filing of new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening.

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  [Concerning other possible 
bases for assigning DIC under 38 U.S.C. § 1318, the veteran 
was not a POW, and the appellant does not so contend.  In 
addition, the veteran had been separated from service for 
many decades at the time of his death.]  

In this case, the veteran was not rated as being totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Rather, he was granted a 100 
percent disability effective June 13, 1997 and he died almost 
eight years later.  Accordingly, the pertinent requirement of 
law has not been met.

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment), "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime.  
See 38 C.F.R. § 3.22(b)(3) (2007).

The appellant has made no argument that any VA rating 
decision was clearly and unmistakably erroneous.  38 C.F.R. § 
3.22(b)(1)(2007) is not relevant to the appellant's case.

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].



	(CONTINUED ON NEXT PAGE)





2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of non service-connected 
death pension benefits from January 1, 2007.

As was described in the Introduction, the RO denied the 
appellant's entitlement to non service-connection pension 
benefits as of January 1, 2007, based on a finding that her 
income exceed the statutory threshold.

Relevant law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate (MAPR) applicable to the surviving spouse's 
circumstances.  The MAPR is adjusted from year to year.  
Effective December 1, 2006, the MAPR for an otherwise 
eligible surviving spouse, without dependent child and 
without housebound status, was $7,329.  Effective December 1, 
2007, the MAPR for an otherwise eligible surviving spouse, 
without dependent child and without housebound status, was 
$7,498.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B.

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  
See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  
Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.) and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  See 38 C.F.R. § 3.271(a)(1) (2007).  
Old age and survivor's insurance and disability insurance 
under title II of the Social Security Act is not excluded 
from income.  See 38 C.F.R. § 3.272(2007); see also 38 C.F.R. 
§ 3.262(f) (2007).  

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) (2007).  An 
estimate based on a clear and reasonable expectation that an 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to the necessary adjustment in the award 
upon receipt of an amended estimate, or after the end of the 
12-month annualization period upon receipt of an eligibility 
verification report.  See 38 C.F.R. § 3.272(g) (2007).

Notwithstanding the attributable income of an appellant, 
pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of 
surviving spouse's estate be consumed for the surviving 
spouse's maintenance.  See 38 C.F.R. § 3.274(c) (2007).  The 
terms corpus of estate and net worth mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except for the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  See 
38 C.F.R. § 3.275(b) (2007).

Analysis

As noted in the Introduction, the RO has granted non service-
connected death pension benefits through December 31, 2006.  
The issue before the Board is whether the appellant is 
eligible for death pension benefits from January 1, 2007 to 
the present.  The Board must make its decision on a year-by-
year basis pursuant to the statute.

January 1, 2007 to December 31, 2007

The Board must first determine whether the appellant's annual 
income exceeded the applicable MAPRs for a surviving spouse 
without dependent children and no housebound eligibility for 
the 12-month annualization period starting on January 1, 2007 
($7,329 as of January 1, 2007 and  $7,498 starting on 
December 1, 2007).

(a) Income

According to information furnished by SSA, in 2007 the 
appellant's monthly Social Security benefit was $1,003.  
While the appellant reported that she has still has $9,000 
left in her individual retirement accounts (IRAs) (see 
transcript, page 15), she has not submitted any information 
suggesting that her dwindling IRAs are currently generating 
income.  [The Board notes in this connection that information 
from the VA Form 21-534 completed in October 2005 shows that 
her assets, which at the time was $25,000 (see November 2005 
report of contact), were only generating $300 a year in 
interest, dividends, etc. at that time.]  

The appellant's Social Security benefits thus appears to be 
her only source of income.  Her total income for the 12-month 
annualization period starting in January 2007 was $12,036 (12 
times $1,003).

(b) Expenses

Unreimbursed medical expenses exceeding 5 percent of the 
applicable MAPRs are subtracted, as excludable, from her 
annual income for the 12-month annualization period starting 
on January 1, 2007.  The applicable MAPRs are $7,329 and 
$7,498.

A letter from SSA shows that the appellant's monthly Medicare 
premium in 2007 was $94, for a total of $1,128 (12 times $94) 
for the year.  A July 2008 VA Form 21-8416 (medical expense 
report) shows that the appellant's Blue Cross Blue Shield 
prescription drug insurance premium in 2007 was $89 a month, 
or total of $1,068 a year.  

At the May 2008 hearing, the appellant testified that her 
out-of-pocket expenses for her prescription drugs were 
approximately $200 a month.  See id. at page 14.  However, 
the pharmacy bills submitted by the appellant shows that her 
total out-of-pocket expenses for 2007 were $1,112, or less 
than $100 a month.  The Board places greater probative weight 
on the actual bills for the appellant's medications than on 
her testimony.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) [in 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence]. 

As for the appellant's hospitalizations in 2007, the 
appellant reported in her July 2008 medical expense report 
that she paid $1,125 out-of-pocket for three separate 
hospitalizations in 2007 at St. J.'s Hospital.  However, 
copies of the appellant's checks show that she only paid for 
one hospitalization in 2007, a check for $125 written in 
October 2007, and that she did not pay her co-payments for 
other two hospitalizations in 2007 until 2008 when she wrote 
checks in the amounts of $800 and $200, respectively.  
Although the expenses for the latter two hospitalizations in 
the amount of $1,000 were incurred in 2007, the expenses were 
not paid until 2008.  Therefore, the out-of-pocket 
hospitalization expenses for 2007 are only $125.

The medical expense report which the appellant submitted in 
July 2008 also reveals that the appellant had miscellaneous 
medical expenses in 2007 totaling $699.

In sum, medical expenses for 2007 were $4,132 ($1,128 plus 
$1,068 plus $1,112 plus $125 plus $699).  The appellant's 
medical expenses can be deducted from annual income to the 
extent they are in excess of $375 (five percent of the higher 
of the applicable MAPRs).  Accordingly, $3,757 ($4,132 minus 
$375) can be excluded from the appellant's income.

The appellant's countable income for 2007 therefore was 
$8,279 ($12,036 minus $3,757).  This is above the applicable 
MAPRs for a surviving spouse with no dependent children and 
no housebound status.  Therefore, her countable income 
exceeded the legislated MAPRs for the year 2007.

January 1, 2008 to the present

The Board must first determine whether the appellant's annual 
income exceeded the applicable MAPRs for a surviving spouse 
without dependent children and no housebound eligibility for 
the 12-month annualization period starting on January 1, 
2008.

(a) Income

A letter from SSA shows that in 2008 the appellant's monthly 
Social Security benefit is $1,025.  As noted above, the 
appellant has not submitted any information suggesting that 
her dwindling IRAs are generating income.  Her Social 
Security benefit appears to be her only source of income.  
Assuming no changes for the rest of the year, which is highly 
unlikely, her total income for the 12-month annualization 
period starting in January 2008 will be $12,300 (12 times 
$1,025).

(b) Expenses

Unreimbursed medical expenses exceeding 5 percent of the 
applicable MAPR are subtracted, as excludable, from her 
annual income for the 12-month annualization period starting 
on January 1, 2007.  The applicable MAPR is $7,498.

A letter from SSA shows that the appellant's monthly Medicare 
premium in 2008 is $96, for a total of $1,152 (12 times $96) 
for the year.  At the May 2008 hearing, the appellant 
reported that her Blue Cross Blue Shield prescription drug 
insurance premium is $93 a month, or total of $1,116 a year.  
See id. at page 13.  She reported the same number for her 
monthly premium on her July 2008 medical expense report.

The Board again notes that at the May 2008 hearing, the 
appellant testified that her out-of-pocket expenses for her 
prescription drugs were approximately $200 a month.  See id. 
at page 14.  However, the pharmacy bills submitted by the 
appellant shows that her total out-of-pocket expenses for the 
first four months of 2008 were $385, or less than $100 a 
month.  The Board places greater probative weight on the 
actual bills for the appellant's medications than on her 
testimony.  The Board will estimate that her out-of-pocket 
expenses for the remaining eight months of 2008 will be $385 
every four months, for a total of $1,155 for the year, a 
number that is close to the total out-of-pocket expenses for 
prescription drugs in 2007 ($1,112).  See 38 C.F.R. 
§ 3.272(g).  

With regard to hospitalization expenses in 2008, as noted 
above, the appellant in 2008 she wrote checks in the amounts 
of $800 and $200 for hospitalization expenses from the 
previous year.  She also paid $2000 for a hospitalization in 
2008.  Therefore, her total hospitalization expenses for 2008 
so far are $3,000.

The July 2008 medical expense report reveals that the 
appellant had $133 in miscellaneous medical expenses in the 
first four months of 2008.  The Board will estimate that her 
miscellaneous medical expenses for the remaining eight months 
of 2008 will be $133 every four months, for a total of $399 
for the year.  See 38 C.F.R. § 3.272(g)

In total, her medical expenses for 2008 are $6,822 ($1,152 
plus $1,116 plus $1,155 plus $3,000 plus $399).  The 
appellant's medical expenses can be deducted from annual 
income to the extent they are in excess of $375 (five percent 
of $7,498).  Accordingly, $6,447 ($6,822 minus $375) can be 
excluded from the appellant's income.

Her countable income for 2007 was $5,853 ($12,300 minus 
$6,447).  This is below the applicable MAPR for a surviving 
spouse with no dependent children and no housebound status - 
$7,498.  Therefore, her countable income does not exceed the 
legislated MAPR for the period of time in question.

At the May 2008 hearing, the appellant testified that she 
only had $9,000 left in her IRAs.  See transcript, page 15.  
It is not reasonable that some part of the corpus of this 
tiny estate be consumed for the appellant's maintenance.  In 
other words, the appellant's net worth does not change the 
outcome of this decision.

Conclusion

In short, for reasons expressed above the Board has concluded 
that the appellant's countable income exceeded the applicable 
MAPRs for the period from January 1, 2007 to December 31, 
2007.  The appellant therefore does meet the basic 
eligibility requirements for death pension benefits during 
the period from January 1, 2007 to December 31, 2007.  

Further, the appellant's countable income does not exceed the 
MAPR for 2008.  The appellant therefore does meet the basic 
eligibility requirements for death pension benefits effective 
January 1, 2008.  To that extent only, the appeal is granted.
  
ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

The claim of entitlement to non service-connected disability 
death pension benefits from January 1, 2007 to December 31, 
2007 is denied.

The claim of entitlement to non service-connected disability 
death pension benefits from January 1, 2008 forward is 
granted.


REMAND

3.  Entitlement to service connection of the cause of the 
veteran's death under 38 U.S.C. § 1310.

For reasons expressed immediately below, the Board believes 
that the remaining issue on appeal must be remanded for 
further procedural and evidentiary development.

Reasons for remand

VCAA notice

The RO provided notice to the appellant in the May 2005 and 
November 2006 VCAA letters that the evidence for a cause of 
death claim must show "the veteran died from a service-
connected injury or disease."  See, e.g., the May 6, 2005 
letter, page 6.  However, in light of the subsequent Court 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more 
detailed notice must be provided.  

In Hupp, the Court indicated that in the context of a claim 
for VA death benefits, notice under 38 U.S.C.A. § 5103 must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant. 

Medical opinion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Element (1) is obviously met.  The veteran's death 
certificate indicates that the cause of death was lung 
cancer.  With respect to element (2), during his lifetime the 
veteran was receiving compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a right hemispheral ischemic embolic 
stroke.

There is of record one competent medical opinion as to the 
relationship, if any, between the residuals of a right 
hemispheral ischemic embolic stroke and the veteran's death - 
a July 2008 statement of Dr. R., M.D.  However, this 
statement is of little probative value because it is 
speculative and couched in terms of possibility rather than 
likelihood.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

The Board therefore finds that a medical opinion is necessary 
to make a decision on the claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must provide the appellant with a 
VCAA letter which conforms to Hupp, 
discussed above.  A copy of the letter 
should be sent to the appellant's 
representative.  An appropriate amount 
should be provided for a response.

2.  VBA must arrange for a medical nexus 
opinion from a physician.  The physician 
should review the claims file and provide 
an opinion, with reasons, as to whether 
it is as least as likely as not that the 
residuals of a right hemispheral ischemic 
embolic stroke caused or aggravated the 
veteran's fatal lung cancer.  A report 
should be prepared and associated with 
the claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the appellant's claim.  
If the decision remains unfavorable to 
the appellant, a supplemental statement 
of the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is required.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


